On rehearing our attention is called to the cases of Bryan v. Menefee, 21 Okla. 1, 95 P. 471, Butler v. Carter,87 Okla. 70, 209 P. 965, McClelland v. Lewis, 40 Okla. 551,139 P. 990, and Edwards v. Childers, 102 Okla. 158, 228 P. 472, and sections 8648 to 8665, inclusive, and sections 9228 and 9250, C. O. S. 1921.
We are of the opinion that these cases are not applicable to the case at bar and are in no manner overruled by the decision in this case and are clearly distinguishable from this case, and were therefore not discussed in the original opinion, but are here mentioned for the reason that counsel for plaintiff in error insists that there might be confusion in the district courts in construing the holdings in those cases and in this case, and for that reason we have decided to announce the view of this court in regard to the same. Rehearing denied.
HUNT, J., dissents.